I would like to extend to the
General Assembly the warm greetings and good wishes
of the Government and people of the Republic of the
Fiji Islands. I would also like to warmly congratulate
you, Mr. President, on your election to the presidency
of the fifty-ninth session. I pledge to you our support
and cooperation. That reflects our respect for your
country, with which we have enjoyed close relations
through our common membership of the African,
Caribbean and Pacific partnership with the European
Union. I also wish to express Fiji’s warm thanks to
Mr. Julian Hunte of Saint Lucia for his very able
leadership of the fifty-eighth session. Fiji and other
small island nations of the Pacific region applaud the
fine example set by the countries of the Caribbean
Community (CARICOM) in their shared approach to
managing the responsibilities of that high office.
Today we are confronted by events that cast a
shadow over humankind and the United Nations vision
of peace. The humanitarian crisis in Sudan continues. As
relief efforts proceed, our thoughts are with the refugees
of Darfur. We urge the Government of Sudan to do
everything in its power to bring that tragedy to an end.
We think of those whose lives have been
devastated by the destructive fury of hurricanes in the
Caribbean and on the Atlantic coast of the United
States. We extend to them our deepest sympathies for
the loss of life and property.
The perpetrators of the slaughter of innocents in
Russia gave a new dimension to wickedness. They
defeated their own cause through the ruthless and
indiscriminate shedding of the blood of children.
Nothing can justify what they did. The United Nations
must be united against such infamy.
Let us express our sympathy and solidarity with
the ordinary people of Iraq caught in that country’s
terrible cycle of violence. Let this forum give them our
full and unreserved support in the struggle for genuine
democratic Government and the regaining of their
national sovereignty. May their hopes for a peaceful
future and lasting stability find fulfilment.
We feel for the families of the people killed by
terrorists outside the Australian embassy in Jakarta. We
12

want them to know that their pain is shared in this
family of nations.
The plea from Fiji is for United Nations member
countries to strengthen their joint resolve to oppose
political terror everywhere. This is a critical time in
history. The United Nations is called upon to mobilize
all its experience, skills and powers to create concord
among nations. That was its founding principle. It is
the principle that must continue to drive and sustain the
United Nations.
Fiji, as always, is committed to the maintenance
of peace and security and to a world free of weapons of
mass destruction and terrorism.
We want an end to ozone-depleting pollution and
the elimination of other hazards to the environment.
The international community must continue to
fight poverty and disease. HIV/AIDS has become more
than a health crisis. For some countries it is now a
security threat. We in the Pacific have no immunity
from this global epidemic. We would welcome
continued assistance from the Global Fund to Fight
AIDS, Tuberculosis and Malaria to supplement our
regional campaign to contain this scourge.
The United Nations must continue to resist
external interference in any form, which undermines
the sovereign right of every Member State to determine
its own destiny. However, where there are internal
crises and disorder and the United Nations mandates
intervention for peace, we are ready to contribute. We
consider it an honour to serve the cause of peace under
the flag of the United Nations and regional
organizations like the Pacific Islands Forum. Fiji’s
soldiers and police officers have been taking part in
United Nations peacekeeping operations since 1978.
That has cost us 35 precious lives, but we remain
strong in our resolve to continue serving where we are
needed. Peacekeeping personnel from Fiji are working
in Liberia, the Sinai, Kosovo, Timor-Leste, the
Solomon Islands and Bougainville, Papua New Guinea.
My Government is now giving careful consideration to
requests from the United Nations to assist it with
security personnel in Iraq.
I would like to take this opportunity to express to
the United Nations and to those countries that have
assisted Fiji on a bilateral basis our gratitude for their
help in making it possible for us to honour our
commitment to international peace and security.
Through the Pacific Islands Forum, and with the
assistance of Australia and New Zealand, we are
currently preparing a Pacific plan to pool resources and
efforts for the strengthening of collective interests. We
will come together to combat the threat of terror and to
improve law enforcement and our defences against
terrorism and transnational crime. There will be a
cooperative approach to social and economic
development, and especially for advancing trade,
investment and tourism. We will stand united to guard our
oceanic heritage, which is a treasure for all humanity.
Our region has the world’s largest remaining,
sustainable tuna fishery, which is an essential source of
food for the global market. But more than 95 per cent
of the value of the mid-Pacific Ocean tuna catch goes
to distant-water fishing nations. We look to the United
Nations and other international organizations to help us
get a just return from that major natural resource. Fiji
commends those countries that have already worked
with us to reach that goal. We would like to express
particular thanks to the United States for its regional
fisheries treaty with certain Pacific island nations. Our
island countries have now entered a new phase of
cooperation in the tuna industry through the Western
and Central Pacific Tuna Convention, which came into
effect in June this year.
In addition to reinforcing regional cooperation,
Fiji and its neighbours are giving special attention to
their relationships with countries in the wider Asia-
Pacific region.
We strongly support a role for Japan and India in
an enlarged and strengthened Security Council. May I
also add that Fiji would endorse the inclusion of South
Africa and Brazil as permanent members.
Let me say that we greatly value the assistance of
Australia, New Zealand and the United States in
securing our region as a zone of peace.
It was heartening to see the two Koreas marching
and participating under a single banner at the Olympic
Games in Greece. It is our prayer that that will lead to
more substantive progress in the reunification of the
Korean people.
We are glad to see the People’s Republic of China
growing in stature and developing so quickly. Fiji enjoys
steadily strengthening relations with China and wants to
see those relations expanded further. It is committed to its
diplomatic recognition and official relations with the
13

People’s Republic of China. At the same time, Fiji values
its trade and economic ties with Taiwan. It is our fervent
hope that their people will resolve their future
peacefully through dialogue and consensus.
For the past 29 years, close to 80 countries of the
African, Caribbean and Pacific Group (ACP) have been
the beneficiaries of a historic development partnership
with the European Union. I pay tribute to the leaders of
Europe and the ACP who pioneered that unique
international North-South arrangement. Generous
assistance in trade, aid and investment has contributed
in very significant ways to the livelihood of millions of
people from poorer States.
Now, as we begin negotiations with the European
Union for the continuation of those arrangements, we
are finding to our dismay that the World Trade
Organization’s (WTO) insistence on free and open
trade will effectively mean for many ACP countries,
including Fiji, a massive loss in export earnings from
reduced prices. For our sugar industry the direct
consequence will inevitably be that the price the cane
farmers receive will fall substantially below their
production costs. That is despite the urgent and
comprehensive reforms we have embarked upon in our
sugar industry to make it more productive, efficient
and competitive.
Those WTO hurdles are made more difficult by
the loss of competitive margins through the withdrawal
of schemes like the Generalized System of Preferences.
The consequence is that many small island developing
States, already disadvantaged by their smallness,
distance from export markets and regular devastation
from natural disasters, are now faced with serious
uncertainty over their economic prospects. We
therefore welcome the holding by the United Nations
of a special conference of small island developing
States early next year to review the Programme of
Action for those countries, the Barbados + 10 review. I
very much hope that review will lead to new
international commitments of assistance to
disadvantaged small island developing States. Those
commitments must underpin economic survival and a
sustainable future, as the world moves inexorably
towards a free and open trading system. It is also our
hope that the Barbados + 10 review will renew the call
for those States that have yet to sign or to ratify the
Kyoto Protocol to do so, for the sake of our planet.
My Government commends the initiative taken
by the International Labour Organization in its World
Commission Report on the Social Dimension of
Globalization. It is the international community’s
responsibility to ensure that for both developed and
developing countries, and for big and small countries
alike, globalization means a fair and equitable spread
of opportunities — opportunities manifested in new
investments, more jobs, decent work and improvements
in education, health and other social amenities.
For us in the Pacific, as small island nations,
there is another area of increased concern. We take
great pride in our culture, customs and traditions. They
give us our identity and oneness as indigenous
communities and as Pacific island peoples. I appeal to
the General Assembly to bring before it for adoption at
the earliest opportunity the draft declaration on the
rights of indigenous peoples. I request the Secretary-
General to expedite that process.
While we acknowledge the importance of the
Universal Declaration of Human Rights and other
international instruments in the promotion of human
rights, we also recognize that they are primarily
concerned with the rights of individuals. Indigenous
Pacific island communities see a United Nations
declaration on the rights of indigenous peoples as
being vitally important for the international recognition
and acceptance of our right to self-determination and,
indeed, to our very survival as ethnically and culturally
distinct peoples. But that is not to say that we are
unconcerned about other communities whose members
are fellow citizens with equal rights and responsibilities.
Members of the Assembly are aware that Fiji has
a multiracial society. The ethnic Fijians and Rotumans
are the indigenous community. Collectively and
communally, they own close to 90 per cent of all land
in the country. Settlers from India came some 125
years ago and now comprise the majority of tenants of
native land. Europeans, people of mixed ancestry,
Chinese and other Pacific islanders complete Fiji’s
colourful cultural tapestry. We are proud of that
national diversity. It gives our country its distinctive
character and its still unrealized potential.
Although we have learned to co-exist without the
racial violence and hatred common elsewhere, we are
still a country divided, especially in politics. From
independence, in 1970, we tried hard to create
multiracialism founded on mutual respect, mutual care
14

and understanding. But, unfortunately, during elections
the overwhelming majority of voters still make their
choices along ethnic lines. It is not because they are
against candidates from other communities, it is just
that they find security and comfort in choosing
representatives from their own community.
Since my Government came to office, in 2001,
we have been engaged in a new quest for unity. Our
vision is for a peaceful, unified and prosperous Fiji.
Politically, we wish to build on the concept of
guaranteed representation for our different
communities in Parliament. The challenge now is to
extend this to representation in Government.
As a parliamentary democracy, we are committed
to Government based on the free will and consent of
the people. But, at the same time, we want to ensure
that each community has a direct voice in national
decision-making. It is that desire for inclusion and
equity that has led us to adopt measures to close the
social and economic gap between Fijians and the other
communities and between the affluent and the
disadvantaged and the poor. Increasingly, we are
finding that faith in God is a powerful instrument for
forming bonds across the racial divide. We may follow
different beliefs, but a common focus on the divine is
lighting the way forward.
When I return to Fiji, the country will be getting
ready for eight days of prayer, forgiveness and
reconciliation. The aim is to bring people together and
to create a sense of national purpose and patriotism.
All the great faiths represented in Fiji will be part of
that. Each contains in their teachings the jewels of
truth that gleam for all humanity. Each has an
important capacity for peace-making. Each can make a
valuable contribution to increasing understanding and
resolving differences.
In those eight days in October, therefore, our
religious leaders will join with other citizens of good
will in this fresh search for togetherness. The
promotion of unity has been a pressing national
priority since my Government came to office, four
years ago. We understand that it will not come quickly.
The General Assembly will be pleased to hear that our
communities themselves, through their religious and
cultural organizations, are coming forward to join with
the Government in the making of a unified State. The
climax of our national week of prayer and forgiveness
will be an interfaith service. We recognize that human
effort alone is not enough for what we want to achieve.
Just as this great Organization seeks a world of
harmony bound together by common ideals, we in Fiji
want our own United Nations, a united nation where our
citizens live together happily and nationhood is fulfilled.